Citation Nr: 0322954	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  97-34 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for polyneuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
November 1976.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Detroit, Michigan RO.  In April 1999, the veteran provided 
testimony from the RO at a videoconference hearing before the 
undersigned Veterans Law Judge.  A transcript of this hearing 
is of record.  In May 1999, the Board granted reopening of 
the veteran's claim, found the reopened claim to be well 
grounded and remanded the reopened claim to the RO for 
additional development.  The case was again remanded by the 
Board in October 2000.

In July 2002, the Board issued a decision that denied the 
veteran's claim for service connection for polyneuropathy.  
The veteran, in turn, appealed the denial to the United 
States Court of Appeals for Veterans Claims (Court).

On April 30, 2003, the Court issued an order that granted a 
Joint Motion for Remand and to Stay Proceedings (Joint 
Motion) filed by counsel for both parties, vacated the 
Board's July 2002 decision, and remanded the matter on appeal 
to the Board for action in compliance with the Joint Motion.


REMAND

In the April 2003 Joint Motion, it was noted that remand was 
required for compliance with the requirements of Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) [addressing the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), specifically 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159 (2002), 
enacted during the pendency of the appellant's appeal].

In accordance with the Joint Motion, the case is hereby 
REMANDED to the RO for the following actions: 

1.  The RO should send the veteran a 
letter informing him of the evidence and 
information necessary to substantiate his 
claim for service connection for 
polyneuropathy, any evidence and 
information that he should provide, and 
the assistance that the RO will provide 
in obtaining evidence and information on 
his behalf.  He should also be informed 
that any evidence and information 
provided in response to the letter must 
be received by the RO within one year of 
the date of the RO's letter and that if 
the case is returned to the Board, the 
Board will be unable to adjudicate the 
veteran 's claim before the one-year 
period for response has expired unless he 
waives the one-year response period.

2.  The RO should then undertake any 
other development required to comply with 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and 38 C.F.R. §§ 3.159, 3.326 
(2002).

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for polyneuropathy.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative must 
be furnished a supplemental statement of 
the case and be given the appropriate 
time period to respond before the claims 
folder is returned to the Board for 
further appellate consideration.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




